   Case 1:11-cv-05474-LAP-GWG Document 304 Filed 07/17/19 Page 1 of 3
                                                             II   ~~j~;·,~s~~~T~l-. ·: .:_ ~-==--~-=-=:~·-:=:: ~=---==~     --l
                                                             I    LJ'\...,f~\__)l,1L..11~-'l   .                 ,-   --.


                                                              I ELECTRONfCALLY FILl::D
UNITED STATES DISTRICT COURT


                                                             I~~~~FlL~D·=,1h1l\~= -
SOUTHERN DISTRICT OF NEW YORK

 New York City District Council of Carpenters Pension
 Fund, New York City District Council of Carpenters
                                                      11 CV 5474 (LAP) (GWG)
 Welfare Fund, New York City District Council of
 Carpenters Annuity Fund, and New York City District
 Council of Carpenters Apprenticeship, Journeyman SATISFACTION OF JUDGMENT
 Retraining, Educational and Industry Fund, by their
 Trustees, Frank Spencer, Douglas J. McCarron, John
 Ballantyne, Paul Tyznar, Paul O'Brien, Kevin M.
 O'Callaghan, Catherine Condon, David Meberg, Bryan
 Winter, and John DeLollis,
                                               Plaintiffs,
                        - against -
 Michael Forde, John Greaney, Joseph Olivieri, Brian
 Hayes, Michael Mitchell, Finbar O'Neill, K.A.F.C.I.,
 Michael Brennan, Turbo Enterprises, Inc., Terence
 Buckley, Pitcohn Construction Enterprises, Inc., Gerard
 McEntee, Pyramid Associates Construction Corp.,
 James Duffy, EMB Contracting Corp., Michael Batalias,
 Elisavet Batalias, Matthew Kelleher, Brian Carson,
 Joseph Ruocco, John Stamberger, and Michael
 Vivenzio,
                                             Defendants.


       WHEREAS, a judgment was entered in the above action on the 14th day of November 2018

in favor of the New York City District Council of Carpenters Pension Fund, New York City District

Council of Carpenters Welfare Fund, New York City District Council of Carpenters Annuity Fund,

and New York City District Council of Carpenters Apprenticeship, Journeyman Retraining,

Educational and Industry Fund, by their Trustees, Frank Spencer, Douglas J. Mccarron, John

Ballantyne, Paul Tyznar, Paul O'Brien, Kevin M. O'Callaghan, Catherine Condon, David Meberg,

Bryan Winter, and John DeLollis (collectively, the "Judgment Creditors") and against Michael Forde

(the "Judgment Debtor") pursuant to the Racketeer Influenced and Corrupt Organizations Act of
   Case 1:11-cv-05474-LAP-GWG Document 304 Filed 07/17/19 Page 2 of 3




1970 ("RICO") in the amount of $12,908,998.09 and pursuant to the Employee Retirement Income

Security Act of 1974 ("ERISA") in the amount of $2,962,408.09 (the "Original Judgment"), and

        WHEREAS, the Original Judgment was superseded in pertinent part by the entry in the

above action on the 4th day of April 2019 of an amended judgment in favor of the Judgment

Creditors and against the Judgment Debtor pursuant to RICO in the amount of $12,635,438.11 and

pursuant to ERISA in the amount of $2,688,920.11 (the "Amended Judgment"), and

       WHEREAS, the Judgment Creditors subsequently agreed to accept different amounts from

the Judgment Debtor in full satisfaction of his obligations under the Original Judgment and the

Amended Judgment, and said amounts having been fully paid, and it is certified that there are no

outstanding executions with any Sheriff or Marshall,

       THEREFORE, full and complete satisfaction of said judgment is hereby acknowledged,

and the Clerk of the Court is hereby authorized and directed to make an entry of the full and complete

satisfaction on the docket of said Original Judgment and Amended Judgment.

Dated: New York, New York
       July 17, 2019
                                      VIRGINIA & AMBINDER, LLP


                              By:     $l.t;/f,1~/ ~~~
                                      Marc A. Tenenbaum
                                      40 Broad Street, 7th Floor
                                      New York, New York 10004
                                      (212) 943-9080
                                      Counsel for Plaintiffs/Judgment Creditors New York City
                                      District Council of Carpenters Pension Fund, New York City
                                      District Council of Carpenters Welfare Fund, New York City
                                      District Council of Carpenters Annuity Fund, and New York
                                      City District Council of Carpenters Apprenticeship,
                                      Journeyman Retraining, Educational and Industry Fund, by
                                      their Trustees, Frank Spencer, Douglas J McCarron, John
                                      Ballantyne, Paul Tyznar, Paul 0 'Brien, Kevin M
                                      0 'Callaghan, Catherine Condon, David Meberg, B1yan
                                      Winter, and John DeLollis



                                                 -2-
  Case 1:11-cv-05474-LAP-GWG Document 304 Filed 07/17/19 Page 3 of 3




STATE OF NEW YORK                    )
                                     )      SS.:
COUNTY OF NEW YORK                   )

        On the 17th day of July 2019, before me personally came Marc A. Tenenbaum, Esq., to me

known and known to be a member of the firm of Virginia & Ambinder, LLP, attorneys for

Plaintiffs/Judgment Creditors in the above-entitled action, and to be the same person described in

and who executed the within satisfaction of judgment and acknowledged to me that he executed the

same.




                                                      MURPHY JAMES EMMET
                                                    NOTARY STAT1! of NEW YORK
                                                            OIMU6Hl1l~ {
                                                   EXPlllATION ~~         ~
                                                   QUAUFJBD IN        LK COUNTY




                                               ~3-
